 1   BRANDON M. TESSER (SBN 168476)
     brandon@tessergrossman.com
 2   BETHANY R. BURRILL (SBN 294088)
     bethany@tessergrossman.com
 3   TESSER | GROSSMAN LLP
     11990 San Vicente Blvd., Suite 300
 4   Los Angeles, CA 90049
     Tel: (310) 207-4558
 5   Fax: (424) 256-2689
 6   Attorneys for Plaintiffs
     MARK MELDRUM PhD and 2533695 ONTARIO LTD.
 7
 8 KEVIN A. DAY(SBN 222560)
   JACOB M. CLARK (SBN 266630)
 9 ALVARADOSMITH
   1 MacArthur Place, Suite 200
10 Santa Ana, CA 92707
   Tel: (714) 852-6800
11 Fax: (714) 852-6899
12   Attorneys for Defendant
     BILL CAMPBELL III
13
14
                        UNITED STATES DISTRICT COURT
15
                       CENTRAL DISTRICT OF CALIFORNIA
16
17
     MARK MELDRUM PhD; 2533695               )   Case No. 8:19-CV-01541-JVS-KES
18   ONTARIO LTD. Canada business            )
     corporation, d/b/a markmeldrum.com      )   [U.S.D.J. James V. Selna, Dept 10C]
19                                           )
                                             )
20                     Plaintiffs,           )
                                             )   CONFIDENTIALITY
21               vs.                         )   STIPULATION
                                             )   AND PROPOSED STIPULATED
22                                           )   PROTECTIVE ORDER
     BILL CAMPBELL III                       )
23                                           )   Protective Order Lodged Herewith
                       Defendant.            )
24                                           )
                                             )
25                                           )
                                             )
26
27   ///
28   ///

                               STIPULATED PROTECTIVE ORDER
 1   1.     GENERAL PROVISIONS
 2          A.     PURPOSES AND LIMITATIONS
 3          Discovery in this action is likely to involve production of confidential,
 4   proprietary or private information for which special protection from public disclosure
 5   and from use for any purpose other than prosecuting this litigation may be warranted.
 6   Accordingly, the parties hereby stipulate to and petition the Court to enter the
 7   following Stipulated Protective Order. The parties acknowledge that this Order does
 8   not confer blanket protections on all disclosures or responses to discovery and that the
 9   protection it affords from public disclosure and use extends only to the limited
10   information or items that are entitled to confidential treatment under the applicable
11   legal principles.
12          B.     GOOD CAUSE STATEMENT
13          This action is likely to involve trade secrets, and other valuable research,
14   development, financial, technical and/or proprietary information for which special
15   protection from public disclosure and from use for any purpose other than prosecution
16   of this action is warranted. Such confidential and proprietary materials and
17   information consist of, among other things, work product and business proprietary
18   information and material not available to the public, confidential business information
19   subject to trade secret protection, confidential business or financial information,
20   information regarding       confidential business practices,          or other confidential
21   research,     development, or commercial information,             information otherwise
22   generally unavailable to the public, or which may be privileged or otherwise
23   protected from disclosure under state or federal statutes, court rules, case decisions,
24   or common law. Accordingly, to expedite the flow of information, to facilitate the
25   prompt resolution of disputes over confidentiality of discovery materials, to
26   adequately protect information the parties are entitled to keep confidential, to ensure
27   that the parties are permitted reasonable necessary uses of such material in preparation
28   for and in the conduct of trial, to address their handling at the end of the litigation, and

                                  STIPULATED PROTECTIVE ORDER
                                                 -2-
 1   serve the ends of justice, a protective order for such information is justified in this
 2   matter. It is the intent of the parties that information will not be designated as
 3   confidential for tactical reasons and that nothing be so designated without a good faith
 4   belief that it has been maintained in a confidential, non-public manner, and there is
 5   good cause why it should not be part of the public record of this case.
 6          Heightened confidentiality provisions for certain sensitive competitive
 7   information is further justified here because the parties are direct competitors with
 8   each other in the same market, and any competitive information of one party disclosed
 9   to the other party would provide an unfair competitive advantage.
10          C.    ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
11   SEAL
12          The parties further acknowledge, as set forth in Section 12.3, below, that this
13   Stipulated Protective Order does not entitle them to file confidential information under
14   seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and the
15   standards that will be applied when a party seeks permission from the court to file
16   material under seal.
17          There is a strong presumption that the public has a right of access to judicial
18   proceedings and records in civil cases. In connection with non-dispositive motions,
19   good cause must be shown to support a filing under seal. Kamakana v. City and
20   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006); Phillips v. Gen. Motors
21   Corp., 307 F.3d 1206, 1210-1211 (9th Cir. 2002); Makar-Welbon v. Sony Electrics,
22   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require
23   good cause showing), and a specific showing of good cause or compelling reasons
24   with proper evidentiary support and legal justification, must be made with respect to
25   Protected Material that a party seeks to file under seal. The parties' mere designation
26   of Disclosure or Discovery Material as Protected Material does not-without the
27   submission of competent evidence by declaration, establishing that the material
28   ///

                                STIPULATED PROTECTIVE ORDER
                                               -3-
 1   sought to be filed under seal qualifies as confidential, privileged, or otherwise
 2   protectable-constitute good cause.
 3         Further, if a party requests sealing related to a dispositive motion or trial,
 4   then compelling reasons, not only good cause, for the sealing must be shown, and the
 5   relief sought shall be narrowly tailored to serve the specific interest to be protected.
 6   Pintos v. Pacific Creditors Ass'n., 605 F.3d 665, 677-679 (9th Cir. 2010). For each
 7   item or type of information, document, or thing sought to be filedor introduced under
 8   seal in connection with a dispositive motion or trial, the party seeking protection must
 9   articulate compelling reasons, supported by specific facts and legal justification, for
10   the requested sealing order. Again, competent evidence supporting the application to
11   file documents under seal must be provided by declaration.
12         Any document that is not confidential, privileged, or otherwise protectable
13   in its entirety will not be filed under seal if the confidential portions can be redacted.
14   If documents can be redacted, then a redacted version for public viewing, omitting
15   only the confidential, privileged, or otherwise protectable portions of the document,
16   shall be filed. Any application that seeks to file documents under seal in their entirety
17   should include an explanation of why redaction is not feasible.
18   2.    DEFINITIONS
19         2.1    Action: Mark Meldrum, et al.v. Bill Campbell III, U.S. District Court for
20   the Central District of California Case No. 8:19-cv-01541-JVS-KES.
21         2.2    Challenging Party: a Party or Non-Party that challenges the designation
22   of information or items under this Order.
23         2.3    "CONFIDENTIAL" Information or Items: information (regardless of
24   how it is generated, stored or maintained) or tangible things that qualify for protection
25   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
26   Cause Statement.
27         2.4    Confidentiality Legend: a clear, legible, and unequivocal indication
28   written or otherwise placed on any Disclosure or Discovery Material designated as

                                 STIPULATED PROTECTIVE ORDER
                                                -4-
 1   Confidential     Material   and    reading      "CONFIDENTIAL"          or   "HIGHLY
 2   CONFIDENTIAL-ATTORNEYS' EYES ONLY" as appropriate for the applicable
 3   confidentiality designation.
 4          2.5    Counsel: Outside Counsel of Record and House Counsel (as well as
 5   their support staff).
 6          2.6    Designating Party: a Party or Non-Party that designates information or
 7   items that it produces in disclosures or        in   responses      to discovery as
 8   "CONFIDENTIAL" or           "HIGHLY CONFIDENTIAL- ATTORNEYS' EYES
 9   ONLY."
10          2.7    Disclosure or Discovery Material: all items or information, regardless
11   of the medium or manner in which it is generated, stored, or maintained (including,
12   among other things, testimony, transcripts, and tangible things), that are produced
13   or generated in disclosures or responses to discovery in this matter.
14          2.8    Expert: a person with specialized knowledge or experience in a matter
15   pertinent to the litigation who has been retained by a Party or its counsel to serve as
16   an expert witness or as a consultant in this Action.
17          2.9    "HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY" Information
18   or Items: information (regardless of how it is generated, stored or maintained) or
19   tangible things that qualify for protection under Federal Rule of Civil Procedure 26(c),
20   and require heightened protection for sensitive competitive information as specified
21   above in the Good Cause Statement.
22          2.10 House Counsel: attorneys who are employees of a party to this Action.
23   House Counsel does not include Outside Counsel of Record or any other outside
24   counsel.
25          2.11 Non-Party: any natural person, partnership, corporation, association or
26   other legal entity not named as a Party to this action.
27          2.12 Outside Counsel of Record: attorneys who are not employees of a party
28   to this Action but are retained to represent or advise a party to this Action and have

                                 STIPULATED PROTECTIVE ORDER
                                               -5-
 1   appeared in this Action on behalf of that party or are affiliated with a law firm that
 2   has appeared on behalf of that party, and includes support staff.
 3         2.13 Party: any party to this Action, including all of its officers, directors,
 4   employees, consultants, retained experts, and Outside Counsel of Record (and their
 5   support staffs).
 6         2.14 Producing Party: a Party or Non-Party that produces Disclosure or
 7   Discovery Material in this Action.
 8         2.15 Professional Vendors: persons or entities that provide litigation support
 9   services (e.g., photocopying, videotaping, translating, preparing exhibits or
10   demonstrations, and organizing, storing, or retrieving data in any form or medium)
11   and their employees and subcontractors.
12         2.16 Protected Material: any Disclosure or Discovery Material that is
13   designated as "CONFIDENTIAL"              or "HIGHLY CONFIDENTIAL-
14   ATTORNEYS' EYES ONLY."
15         2.17 Receiving Party: a Party that receives Disclosure or Discovery Material
16   from a Producing Party.
17   3.    SCOPE
18         The protections conferred by this Stipulation and Order cover not only
19   Protected Material (as defined above), but also (1) any information copied or extracted
20   from Protected Material; (2) all copies, excerpts, summaries, or compilations of
21   Protected Material; and (3) any testimony, conversations, or presentations by Parties
22   or their Counsel that might reveal Protected Material. Any use of Protected Material
23   at trial shall be governed by the orders of the trial judge. This Order does not govern
24   the use of Protected Material at trial.
25   4.    DURATION
26         Once a case proceeds to trial, information that was designated as Protected
27   Material or maintained pursuant to this protective order used or introduced as an
28   exhibit at trial becomes public and will be presumptively available to all members of

                                 STIPULATED PROTECTIVE ORDER
                                               -6-
 1   the public, including the press, unless compelling reasons supported by specific
 2   factual findings to proceed otherwise are made to the trial judge in advance of the
 3   trial. Kamakana, 447 F.3d at 1180-1181 (distinguishing "good cause" showing for
 4   sealing documents produced in discovery from "compelling reasons" standard
 5   when merits-related documents are part of court record). Accordingly, the terms of
 6   this protective order do not extend beyond the commencement of the trial.
 7   5.    DESIGNATING PROTECTED MATERIAL
 8         5.1       Exercise of Restraint and Care in Designating Material for Protection.
 9         Each Party or Non-Party that designates information or items for protection
10   under this Order must take care to limit any such designation to specific material that
11   qualifies under the appropriate standards. The Designating Party must designate for
12   protection only those parts of material, documents, items or oral or written
13   communications that qualify so that other portions of the material, documents, items
14   or communications for which protection is not warranted are not swept unjustifiably
15   within the ambit of this Order.
16         Mass, indiscriminate or routinized designations are prohibited. Designations
17   that are shown to be clearly unjustified or that have been made for an improper
18   purpose (e.g., to unnecessarily encumber the case development process or to impose
19   unnecessary expenses and burdens on other parties) may expose the Designating Party
20   to sanctions.
21         If it comes to a Designating Party's attention that information or items that it
22   designated for protection do not qualify for protection, that Designating Party must
23   promptly notify all other Parties that it is withdrawing the inapplicable designation.
24         5.2       Manner and Timing of Designations. Except as otherwise provided in
25   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
26   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
27   under this Order must be clearly so designated with a Confidentiality Legend before
28   the material is disclosed or produced.

                                  STIPULATED PROTECTIVE ORDER
                                                -7-
 1   Designation in conformity with this Order requires:
 2   (a)   for information in documentary form (e.g., paper or electronic
 3         documents, but excluding transcripts of depositions or other pretrial or
 4         trial proceedings), that the Producing Party affix at a minimum,
 5         applicable Confidentiality Legend to each page that contains protected
 6         material. If only a portion of the material on a page qualifies for
 7         protection, the Producing Party also must clearly identify the protected
 8         portion(s) (e.g., by making appropriate markings in the margins).
 9               A Party or Non-Party that makes original documents available for
10         inspection need not designate them for protection until after the
11         inspecting Party has indicated which documents it would like copied and
12         produced. During the inspection and before the designation, all of the
13         material made available for inspection shall be deemed designated
14         "CONFIDENTIAL." After the inspecting Party has identified the
15         documents it wants copied and produced, the Producing Party must
16         determine which documents, or portions thereof, qualify for protection
17         under this Order. Then, before producing the specified documents, the
18         Producing Party must affix the applicable Confidentiality Legend to each
19         page that contains Protected Material. If only a portion of the material
20         on a page qualifies for protection, the Producing Party also must clearly
21         identify the protected portion(s) (e.g., by making appropriate markings
22         in the margins).
23   (b)   for testimony given in depositions that the Designating Party identify
24         the Disclosure or Discovery Material and designate the same as
25         Confidential Material on the record, before the close of the deposition.
26   (c)   for information produced in some form other than documentary and
27         for any other tangible items, that the Producing Party affix in a
28         prominent place on the exterior of the container or containers in which

                         STIPULATED PROTECTIVE ORDER
                                       -8-
 1                the information is stored the applicable Confidentiality Legend. If only
 2                a portion or portions of the information warrants protection, the
 3                Producing Party, to the extent practicable, shall identify the protected
 4                portion(s).
 5         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
 6   failure to designate qualified information or items does not, standing alone, waive the
 7   Designating Party's right to secure protection under this Order for such material. Upon
 8   timely correction of a designation, the Receiving Party must make reasonable efforts
 9   to assure that the material is treated in accordance with the provisions of this Order.
10   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
11         6.1    Timing of Challenges.       Any Party or Non-Party may challenge a
12   designation of confidentiality at any time that is consistent with the Court's Scheduling
13   Order.
14         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
15   resolution process under Local Rule 37-1 et seq.
16         6.3    Joint Stipulation. Any challenge submitted to the Court shall be via a
17   joint stipulation pursuant to Local Rule 37-2.
18         6.4    The burden of persuasion in any such challenge proceeding shall be on
19   the Designating Party.     Frivolous challenges, and those made for an improper
20   purpose (e.g., to harass or impose unnecessary expenses and burdens on other parties)
21   may expose the Challenging Party to sanctions.        Unless the Designating Party has
22   waived or withdrawn the confidentiality designation, all parties shall continue to
23   afford the material in question the level of protection to which it is entitled under the
24   Producing Party's designation until the Court rules on the challenge.
25   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
26         7.1    Basic Principles. A Receiving Party may use Protected Material that is
27   disclosed or produced by another Party or by a Non-Party in connection with this
28   Action only for prosecuting, defending or attempting to settle this Action. Such

                                 STIPULATED PROTECTIVE ORDER
                                               -9-
 1   Protected Material may be disclosed only to the categories of persons and under the
 2   conditions described in this Order.    When the Action has been terminated, a
 3   Receiving Party must comply with the provisions of section 13 below (FINAL
 4   DISPOSITION).
 5         Protected Material must be stored and maintained by a Receiving Party at a
 6   location and in a secure manner that ensures that access is limited to the persons
 7   authorized under this Order.
 8         7.2   Disclosure of "CONFIDENTIAL" Information or Items. Unless
 9   otherwise ordered by the court or permitted in writing by the Designating Party, a
10   Receiving   Party may disclose         any       information or   item desi g nated
11   "CONFIDENTIAL" only to:
12         (a)   the Receiving Party's Outside Counsel of Record in this Action, as well
13               as employees of said Outside Counsel of Record to whom it is
14               reasonably necessary to disclose the information for this Action;
15         (b)   the officers, directors, and employees (including House Counsel) of
16               the Receiving Party to whom disclosure is reasonably necessary for
17               this Action;
18         (c)   Experts (as defined in this Order) of the Receiving Party to whom
19               disclosure is reasonably necessary for this Action and who have signed
20               the "Acknowledgment and Agreement to Be Bound" (Exhibit A);
21         (d)   the court and its personnel;
22         (e)   court reporters and their staff;
23         (f)   professional jury or trial consultants, mock jurors, and Professional
24               Vendors to whom disclosure is reasonably necessary for this Action and
25               who have signed the "Acknowledgment and Agreement to Be Bound"
26               (Exhibit A);
27         (g)   the author or recipient of a document containing the information or a
28               custodian or other person who otherwise possessed or knew the

                                STIPULATED PROTECTIVE ORDER
                                             - 10 -
 1               information;
 2         (h)   during their depositions, witnesses, and attorneys for witnesses, in the
 3               Action to whom disclosure is reasonably necessary provided: (1) the
 4               deposing party requests that the witness sign the form attached as Exhibit
 5               A hereto; and (2) they will not be permitted to keep any Protected
 6               Material, unless otherwise agreed by the Designating Party or ordered by
 7               the court. Pages of transcribed deposition testimony or exhibits to
 8               depositions that reveal Protected Material may be separately bound by
 9               the court reporter and may not be disclosed to anyone except as
10               permitted under this Stipulated Protective Order; and
11         (i)   any mediator or settlement officer, and their supporting personnel,
12               mutually agreed upon by any of the parties engaged in settlement
13               discussions.
14         7.3   Disclosure of "HIGHLY CONFIDENTIAL-ATTORNEYS' EYES
15   ONLY" Information or Items. Unless otherwise ordered by the court or permitted in
16   writing by the Designating Party, a Receiving Party may disclose any information or
17   item designated "HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY" only to:
18         (a)   the Receiving Party's Outside Counsel of Record in this Action, as
19               well as employees of said Outside Counsel of Record to whom it is
20               reasonably necessary to disclose the information for this Action;
21         (b)   Experts (as defined in this Order) of the Receiving Party to whom
22               disclosure is reasonably necessary for this Action and who have signed
23               the "Acknowledgment and Agreement to Be Bound" (Exhibit A);
24         (c)   the court and its personnel;
25         (d)   court reporters and their staff;
26         (e)   professional jury or trial consultants, mock jurors, and Professional
27               Vendors to whom disclosure is reasonably necessary for this Action
28               and who have signed the "Acknowledgment and Agreement to Be

                                STIPULATED PROTECTIVE ORDER
                                             - 11 -
 1               Bound" (Exhibit A);
 2         (f)   the author or recipient of a document containing the information or a
 3               custodian or other person who otherwise possessed or knew the
 4               information;
 5         (g)   during their depositions, witnesses, and attorneys for witnesses, in the
 6               Action to whom disclosure is reasonably necessary provided: (1) the
 7               deposing party requests that the witness sign the form attached as Exhibit
 8               A hereto; and (2) they will not be permitted to keep any Protected
 9               Material, unless otherwise agreed by the Designating Party or ordered by
10               the court. Pages of transcribed deposition testimony or exhibits to
11               depositions that reveal Protected       Material may be separately bound
12               by the court reporter and may not be disclosed to anyone except as
13               permitted under this Stipulated Protective Order; and
14         (h)   any mediator or settlement officer, and their supporting personnel,
15               mutually agreed upon by any of the parties engaged in settlement
16               discussions.
17   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
18         IN OTHER LITIGATION
19         If a Party is served with a subpoena or a court order issued in other litigation
20   that compels disclosure of any Protected Material, that Party must:
21         (a)   promptly notify in writing the Designating Party. Such notification
22               shall include a copy of the subpoena or court order;
23         (b)   promptly notify in writing the party who caused the subpoena or order
24               to issue in the other litigation that some or all of the material covered
25               by the subpoena or order is subject to this Protective Order. Such
26               notification shall include a copy of this Protective Order; and
27         (c)   cooperate with respect to all reasonable procedures sought to be
28               pursued by the Designating Party whose Protected Material may be

                                STIPULATED PROTECTIVE ORDER
                                             - 12 -
 1                affected. If the Designating Party timely seeks a protective order, the
 2                Party served with the subpoena or court order shall not produce any
 3                Protected Material before a determination by the court from which the
 4                subpoena      or    order issued, unless the Party has       obtained the
 5                Designating Party's permission. The Designating Party shall bear the
 6                burden and expense of seeking protection in that court of its confidential
 7                material and nothing in these provisions should be construed as
 8                authorizing or encouraging a Receiving Party in this Action to disobey
 9                a lawful directive from another court.
10   9.    A NON-PARTY'S PROTECTED MATERIAL SOUGHT TO BE
11         PRODUCED IN THIS LITIGATION
12         9.1    The terms of this Order are applicable to information produced by a
13   Non-Party in this Action and designated with a Confidentiality Legend or similar
14   indication of confidentiality. Such information produced by Non-Parties in
15   connection with this litigation is protected by the remedies and relief provided by this
16   Order. Nothing in these provisions should be construed as prohibiting a Non- Party
17   from seeking additional protections.
18         9.2    In the event that a Party is required, by a valid discovery request, to
19   produce a Non-Party's confidential information in its possession, and the Party is
20   subject to an agreement with the Non-Party not to produce the Non-Party's
21   confidential information, then the Party shall:
22         (a)    promptly notify in writing the Requesting Party and the Non-Party that
23                some or all of the information requested is subject to a confidentiality
24                agreement with a Non-Party;
25         (b)    promptly provide the Non-Party with a copy of the Stipulated Protective
26                Order in this Action, the relevant discovery request(s), and a reasonably
27                specific description of the information requested; and
28         (c)    make the information requested available for inspection by the Non-

                                STIPULATED PROTECTIVE ORDER
                                              - 13 -
 1                Party, if requested.
 2         9.3    If the Non-Party fails to seek a protective order from this court within 14
 3   days of receiving the notice and accompanying information, the Receiving Party
 4   may produce the Non-Party's confidential information responsive to the discovery
 5   request. If the Non-Party timely seeks a protective order, the Receiving Party shall not
 6   produce any information in its possession or control that is subject to the
 7   confidentiality agreement with the Non-Party before a determination by the court.
 8   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
 9   of seeking protection in this court of its Protected Material.
10   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
11         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
12   Protected Material to any person or in any circumstance not authorized under this
13   Stipulated Protective Order, the Receiving Party must immediately:
14         1)     notify in writing the Designating Party of the unauthorized disclosures;
15         2)     use its best efforts to retrieve all unauthorized copies of the Protected
16   Material;
17         3)     inform the person or persons to whom unauthorized disclosures were
18   made of all the terms of this Order; and
19         4)     request such person or persons to execute the "Acknowledgment and
20   Agreement to Be Bound" that is attached hereto as Exhibit A.
21   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
22         PROTECTED MATERIAL
23         When a Producing Party gives notice to Receiving Parties that certain
24   inadvertently produced material is subject to a claim of privilege or other protection,
25   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
26   Procedure 26(b)(5)(B).    This provision is not intended to modify whatever procedure
27   may be established in an e-discovery order that provides for production without prior
28   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the

                                STIPULATED PROTECTIVE ORDER
                                                - 14 -
 1   parties reach an agreement on the effect of disclosure of a communication or
 2   information covered by the attorney-client privilege or work product protection, the
 3   parties may incorporate their agreement in the stipulated protective order submitted
 4   to the court.
 5   12.   MISCELLANEOUS
 6         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 7   person to seek its modification by the Court in the future.
 8         12.2 Right to Assert Other Objections. By stipulating to the entry of this
 9   Protective Order, no Party waives any right it otherwise would have to object to
10   disclosing or producing any information or item on any ground not addressed in this
11   Protective Order. Similarly, no Party waives any right to object on any ground to use
12   in evidence of any of the material covered by this Protective Order.
13         12.3 Filing Protected Material. A Party that seeks to file under seal any
14   Protected Material must comply with Local Civil Rule 79-5. Protected Material may
15   only be filed under seal pursuant to a court order authorizing the sealing of the
16   specific Protected Material at issue. If a Party's request to file Protected Material under
17   seal is denied by the court, then the Receiving Party may file the information in the
18   public record unless otherwise instructed by the court.
19   13.   FINAL DISPOSITION
20         After the final disposition of this Action, as defined in paragraph 4, within 60
21   days of a written request by the Designating Party, each Receiving Party must return
22   all Protected Material to the Producing Party or destroy such material. As used in this
23   subdivision, "all Protected Material" includes all copies, abstracts, compilations,
24   summaries, and any other format reproducing or capturing any of the Protected
25   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
26   must submit a written certification to the Producing Party (and, if not the same person
27   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
28   category, where appropriate) all the Protected Material that was returned or destroyed

                                 STIPULATED PROTECTIVE ORDER
                                               - 15 -
 1   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
 2   compilations, summaries or any other format reproducing or capturing any of the
 3   Protected Material. Notwithstanding this provision, Outside Counsel are entitled to
 4   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
 5   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 6   reports, attorney work product, and consultant and expert work product, even if such
 7   materials contain Protected Material. Any such archival copies that contain or
 8   constitute Protected Material remain subject to this Protective Order as set forth in
 9   Section 4 (DURATION).
10   14.   VIOLATION
11         Any violation of this Order may be punished by appropriate measures
12   including, without limitation, contempt proceedings and/or monetary sanctions.
13
14                       [SIGNATURES ON FOLLOWING PAGE]
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                STIPULATED PROTECTIVE ORDER
                                              - 16 -
 1         I attest that all other signatories listed, and whose behalf this stipulation is
 2   submitted, concur with the stipulations content and have authorized the filing of this
 3   stipulation.
 4
 5
     DATED: November 14, 2019                TESSER | GROSSMAN LLP
 6                                           BETHANY R. BURRILL
 7
                                             /s/ Bethany R. Burrill
 8
                                             BETHANY R. BURRILL
 9                                           Attorneys for Plaintiffs,
                                             MARK MELDRUM PhD and ONTARIO
10
                                             LTD.
11
12
     DATED: November 14, 2019                ALVARADOSMITH
13                                           KEVIN A. DAY
14
                                             /s/ Kevin A. Day
15                                           KEVIN A. DAY
16                                           Attorney for Defendant,
                                             BILL CAMPBELL III
17
18
           FOR GOOD CAUSE SHOWN,
                              N, IT
                                  T IS SO ORDERED.
19
20   DATED: ___________________
             November 15, 2019             ___
                                            ________________  ___________
                                           ________________________________
                                           Hon. Karen
                                                Kaaren E. Scott
21
                                           United States Magistrate Judge
22
23
24
25
26
27
28


                                STIPULATED PROTECTIVE ORDER
                                              - 17 -
 1
                                          EXHIBIT A
 2
              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
     I,   _____________________________                [print   or   type   full   name],   of
 4
     __________________________________ [print or type full address], declare under
 5
     penalty of perjury that I have read in its entirety and understand the Stipulated
 6
     Protective Order that was issued by the United States District Court for the Central
 7
     District of California on _______________________ [date] in the case of Mark
 8
     Meldrum, et al.v. Bill Campbell III, U.S. District Court for the Central District of
 9
     California Case No. 8:19-cv-01541-JVS-KES.
10
            I agree to comply with and to be bound by all the terms of this Stipulated
11
     Protective Order and I understand and acknowledge that failure to so comply could
12
     expose me to sanctions and punishment in the nature of contempt. I solemnly promise
13
     that I will not disclose in any manner any information or item that is subject to this
14
     Stipulated Protective Order to any person or entity except in strict compliance with
15
     the provisions of this Order.
16
            I further agree to submit to the jurisdiction of the United States District Court
17
     for the Central District of California for enforcing the terms of this Stipulated
18
     Protective Order, even if such enforcement proceedings occur after termination of
19
     this action.
20
            I hereby appoint __________________________ [print or type full name] of
21
     _______________________________________ [print or type full address and
22
     telephone number] as my California agent for service of process in connection with
23
     this action or any proceedings related to enforcement of this Stipulated Protective
24
     Order.
25
            Date: ______________________________________
26
            City and State where sworn and signed: _____________________________
27
            Printed name: _______________________________
28
            Signature: __________________________________
                                 STIPULATED PROTECTIVE ORDER
                                              - 18 -
